Case 2:19-cr-20446-MAG-MKM ECF No.1 filed 03/28/19 PagelD.1 Page 1 of 13

AUSA: Rob VanWert Telephone: (313) 226-9776
AO 91 (Rev. 11/11) Criminal Complaint Special Agent: George Linen, ATF, Telephone: (313) 202-3400

UNITED STATES DISTRICT COURT , .
for the — , \

Eastern District of Michigan

United States of America : | Case: 2:19-mj-30149
v. _ Judge: Unassigned,

Loretta Griffith Filed: 03-28-2019
- . CMP: SEALED MATTER (MAW)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s) of September 29, 2018 in the county of Wayne in the
Eastern District of Michigan , the defendant(s) violated:
Code Section Offense Description
18 USC § 922(a)(6) False Statement During the Purchase of a Firearm

This criminal complaint is based on these facts:
See attached affidavit

 

/| Continued on the attached sheet.

 

 

Complainant's signature

Special Agent, George Linen, ATF Agent
: Printed name and title

Sworn to before me and signed in my presetice.

Ving feud

Date: _March 28, 2019 Judge’s signature

 

City and state: Detroit, Michigan Elizabeth A. Stafford, United States Magistrate Judge
Printed name and title
"Case 2:19-cr-20446-MAG-MKM ECF No, 1 filed 03/28/19 PagelD.2 Page 2 of 13°

“AFFIDAVIT IN. SUPPORT OF CRIMINAL COMPLAINT.
: L , Special Agent George Linen, first t being duly s sworn, depose and s state,

Z “the following:

INTRODUCTION AND AGENT BACKGROUND
1. I have been employed as a Special Agent (SA) with the Bureau of Alcohol, -
- Tobacco, Firearms, and Explosives (ATP), United States Department of Justice,

- since September 2004, currently assigned to the Detroit Field Division. ‘Tam a.
- | graduate of the Criminal Investigator ‘Training Program. and the ATF Special _
- Agent Basic Training Program at the F ederal Law Enforcement Training Center
in _Glynco, Georgia. During my employment as a federal law enforcement officer, "

7 have conducted and participated in ‘over one- -hundred criminal ° investigations : os

focused on illegal fircarnis and/or armed drug trafficking violations.

2. I make this affidavit from personal knowledge based on my participation in this
. investigation. This . ‘information comes from my personal observations,
communications with other law enforcement officers, witnesses interviewed by a
law enforcement, communications with others who have personal knowledge of |
- the events and circumstances described herein, and information gained through -

my training and experience.

3. The _information outlined herein. is provided for the : limited - purpose’ of. ,
_ establishing probable cause that’ Loretta GRIFFITH (DOB xx/xx/1965) has
| violated Title 18 USS. Ce 8 922(a)(6) (false statement during purchase of a.
. firearm), and does not contain all details or facts known to law, enforcement

o pertaining to this investigation.

 Lofl2
Case 2:19-cr-20446-MAG-MKM ECF No. 1 filed 03/28/19 PagelD.3 Page’3 of 13°”

- Probable Cause.
4. On November 16, 2018, at 2'37pm, surveillance observed a 2017 Ford Escape |
(MI Plate BLH, 1181, registered to GRIFFITH, at 4607 Ohara Rd., Carleton, MI).
arrive at 49° Ridge St, Ecorse, “MI, the known address. of Keith LONG, date of

birth XX/XX/1980. The driver, resembling GRIFFITH exits the diver’ S: seat and :
enters the front passenger seat. Keith LONG exits 49 Ridge St carrying a long

gun case and places it in the rear passenger side of the vehicle. LONG enters the |
driver’ 'S seat and departs with GRIFF ITH.

 

5. On November 16, 2018, at 3: 57pm, LONG and ¢ GRIFFITH returned, with LONG
~ driving. and: GRIFFITH as the front passenger. After’ an embrace, GRIFFITH
entered the. driver"s S seat and LONG. retrieved the long gun case * from the | rear

2.0f 12
oN

Case 2:19:cr-20446-MAG-MKM ECF No.1 filed 03/28/19 PagelD.4 Page 4 of 13

74
\

passenger side of the vehicle, before returning. to 49 Ridge St, Ecorse, MI.
GRIFFITH, then departed i in het Ford 'd Escape.

 

6. On November 20, 2018, ATF conducted a.search warrant at 49 Ridge St., Ecorse,
MI, during which one Sun City Machinery Co. Ltd., 12 gauge Shotgun, Model
Stevens 320, serial number 180564B was recovered. Present during the execution .
of the search warrant was Keith LONG, as well as ‘two additional adult “females
and five children. Additionally, a long gun case, consistent with the case observed .
on: surveillance, ‘was located inside the door utilized by LONG during surveillance

\

observations.
7. On November 21, 2018, ATF SA George Linen-consulted with certified firearms |

Interstate Nexus expert ATF Special Agent Joshua McLean, concerning the

manufacture of the above-mentioned Sun City Machinery Co., Stevens 320, 12

3.0f 12
~_ Case 2:19-cr-20446-MAG-MKM ECF No.1 filed 03/28/19 PagelD:5 “Page 5 of 13

Gauge Shotgun, ‘serial number 180564B. Special Agent McLean stated that the “
firearm was manufactured outside the State. of Michigan and was s manufactured
after 1897. Therefore it t traveled i in and affected interstate commerce to reach the 7

| | State of Michigan. ce

8 Asa result of the ongoing investigation, Keith LONG was charged in a federal”
: indictment with violating Title 18 US. C. § 722(8)(1) (Felon ir in Possession ofa -

Firearm).

9 ATF, ‘through the use of the e Department of Justice, ‘Bureau of “Alcohol, Tobacco, mo
Firearms and Explosives, National Tracing Center, discovered that the shotgun
. a that was ‘seized from 49. Ridge St. on November 20, 2018 was purchased. by
| . Loretia GRIFFITH, on ‘September 29, 2018, from Dunham’ S Sports, ‘store #9005 | .
in Allen Park, within the Eastern District of Michigan. a

10. Dunham’s Sports, store #9005 is a feral ote firearms dealer.

11. To purchase a firearm, the. ‘purchaser’ must fill out a. federal form. entitled ope
: “Firearms Transaction Record, ” or ATF Form: A473. On every. Form 4473, Q
- question Lr: a. asks whether ‘the individual filling out ‘the form: is the * ‘actual
transferee/buyer,” and warns that‘ ‘you. are not the actual transferee/buyer if. you

are acquiring the firearm(s) on behalf of another person. ” ‘Under federal law, with

: a few exceptions, the purchaser i is not allowed to purchase. a firearm for someone

else. ‘This i is called a “straw purchase” and violates: 18 U. S. Cc. § 922(a)(6), which

prohibits making a false statement during the purchase ola a firearm.
12. On December 6, 2018, SA ‘Linen received the CCTV video from Dunham’s, store

. # 9005 showing GRIFFITH’ S purchase of the above referenced ‘shotgun on
. September 2, 2018. . - oo, . oo

~ 40f 12
Case 2:19-cr-20446-MAG-MKM ECF No. 1 filed 03/28/19 “PagelD.6 Page 6 of 13

13. On December 6; 2018, SA Linen reviewed the video and summarized it, as seen
below:

_@ .GRIFFITH and LONG enter Dunham’s store #9005 together:

  

 

 

 

° -LONG can be seen at the firearms counter opening what appears to be a

- sales flyer to a specific page. LONG then walks away from the counter | —
-and-GRIFFITH approaches the same sales flyer at the counter. GRIFFITH
then consults with a sales representative who retrieves a shotgun:

 

 

 

5.of 12
- Case 2:19-cr-20446-MAG-MKM_ ECF No. 1° filed 03/28/19 PagelD.7 Page 7 of 13

 

 

 

     

e LONG accompanies GRIFFITH while she’ completes ATF form 4473 and 7
during the packaging of the firearm by the sales associate: -

=

         

oe -_

 

 

     

 

 

   

 

     

a Gof 12

 
"Case 2:19-cr-20446-MAG-MKM ECF No. 1 filed 03/28/19 PagelD:8 Page 8 of 13”

 

 

_: During t the process of purchasing t the firearm, GRIFFITH. was: initially |
presented. with a shotgun lacking a “pistol grip.’ ’ Upon observing this, =
LONG gains GRIFFITH’ s attention and directs her to the-sales flyer on

. the counter. Subsequent’ to. this interaction with LONG, GRIFFITH

- communicates with the sales associate, who retrieves the * “pistol grip”

 

 

shotgun which i 1S ultimately purchased.

 

 

 

 

7 of 12
“Case 2:19-cr-20446-MAG-MKM ECF No. 1° filed 03/28/19 “PageID:9 Page 9 of 13°

 

ee GRIFFITH and LONG accompany each other, to the checkout counter, -

: where LONG: adds a bag of chips‘to the items being. purchased by:
GRIFFITH. After paying-for the items, GRIFFITH « can then. be seen -
receiving the firearm from the sales representative, as GRIFFITH departs.
the Dunham’s s store.

 

 

14. ATF also. received a copy of the ATF form 4473 that was filled out and signed by
GRIFFITH on September 29, 201 8 during h her purchase of the above referenced
shotgun.

_15. A review of the ATF Form 4473 revealed that GRIFFITH answered “yes” to

question 1la., which asks, “Are you the actual transferee/buyer of the firearm(s)
listen on this form? Warning: You are not the: actual transferee/buyer if you

8 of 12
Case 2:19-cr-20446-MAG-MKM ECF No. 1 ‘filed 03/28/19 PagelD.10 Page 10 of 13

are acquiring the firearm(s) on behalf of another person. If you are not the
_ actual transferee/buyer, the licensee cannot transfer the e firearm(s) to you. ”

16. Additionally, the ATF Forin 4473 advises, ditectly above GRIFFITH’ s signature,
| “T understand that answering “yes” to question 11.a. if Lam not the actual
transferee/buyer i is a crime punishable asa felony under Federal law, and
. may also violate State and/or: local law.”

17. A copy of the sales receipt was also obtained, indicating that GRIFFITH .
a purchased the shotgun, ammunition and two bags | of chips. The receipt was dated
September 29, 2018 at 11:27 am.

18. During the month of December 2018, ATF reviewed jail calls made. by Keith
7 LONG, from the. Wayne County J ail to cellular number 734-732- 1085, the known
cellular phone’ number associated with Loretta GRIFFITH. Recorded
- conversations between LONG and GRIFFITH included the following: - —
°. While discussing the residence searched by ATE on November 20, 2018, LONG .

asked, “Did you get the guns. from there?” GRIFFITH advised that she did not.
e Prior to learning that ATF seized. the above’ referenced shotgun, LONG advised
_ that during the search warrant execittion, “I hid the motherfuckers and J walked
downstairs. ” LONG further referred to multiple fees when he stated, “They
don’ t have them. They didn’t even: n find them. All they wanted was me.” LONG —
then discussed his confidence that ATF does not. have the firearm, because ATF -
‘would have contacted GRIFF ITH about the firearm.
o Upon | discovery that ATF seized the above reféreticed | shotgun, LONG .
immediately advised GRIFFITH that she e needs to try to get the shotgun back.
LONG advised. that GRIFFITH has to communicate that GRIFFITH was
attempting to sell the shotgun to one, of the adult females at the location during the

: execution of the search warrant, J ennifer GRIFFEN.

9 of12
Case 2:19-Cr-20446-MAG-MKM ECF No. 1 ‘filed 03/28/19 . PageID.11 Pagé'11 of 13°

o . - LONG ingurea whether GRIFFITH still had the, Bill ‘of Sale for ‘the above
- referenced shotgun,” | | :
— | LONG told GRIFFITH that she needs to 9 call and get t the firearm back because it t
is ‘not t stolen and, it belong to GRIFFITH, LONG stated, “tt was never r reported d ted oe
. stolen or anything.” | | :

. 19. On December. 12, 2018, ATF executed 2 a search warrant at. 4607 Ohara Rd.,.
- Carleton, ML where GRIFF ITH resides with her husband, Richard. . . ae.
20. During an interview of GRIF FITH’s. husband, Richard GRIFFITH, SA Linen: was a
7 - advised that no firearms would be found within the home, due to the fact that
firearms are forbidden. from the home. . :
2), During the search of GRIFF ITH’s residence, no firearms were in fact found i in the:
‘home. : af . Se ae .
, 22. During the seach of GRIF F ITH’s residence, the cellular phone o of GRIFFITH was
- recovered. Subsequent analysis of the: cellular device revealed multiple relevant oo
conversations, to include the following: | oe :
e On April 5, 2018, while arguing about LONG getting high, gambling and
owing: money, GRIFFITH t told LONG to “Give the ; gun back too”
: . “On April 8, 2018, LONG told’ GRIFFITH, «| gotta stay on my shit red I
| . need a room and my fucking gun im SO vulnerable it’s sick fuck the cops”.
- -° | On. October 28, 2018, GRIFFITH told “Tammy” that GRIFFITH and
LONG picked up LONG’ S brother and “went and shot the gun”, —
. . On November 9, 2018, GRIFF ITH advised ‘ “Tammy” that she took the
7 | firéarm b: back from LONG. - a |
et On November 9, 2018, GRIF FITH asked “Tammy” to keep t the firearm at
the: residence of “Tammy”, because GRIFFITH does not want anyone to oe
» See it. o Mee, ry 4 a
| e On November 10, 2019, LONG stated to GRIFFITH, “Thanks for leaving
_ mew without my gun”, followed by “Stop bring m me my gun” :

UM of12
Case 2:19-cr-20446-MAG-MKM ECF No. 1 ‘filed 03/28/19 PagelD.12 Page 12 of 13

‘23,

3

© On November 14, 2018, LONG again advised GRIFFITH to bring

LONG’s firearm, specifically stating, “T live by it I die by it”. .
7 e .On November: 14, 2018, GRIFF ITH and LONG discussed the return of the .
- firearm. to LONG. GRIFFITH. ‘told LONG that she did not have the
firearm. * At approximately the same time, GRIFF ITH was “also . -
- communicating with “Tammy” about getting the firearm back. GRIFFITH
advised LONG that she planned on returning it, stating “T don’t want it”. :
~ LONG and GRIFFITH coordinate a | plan to. meet on the following day, i in |
Ecorse, MI. 3 |
. e: On “November 16, 2018, after coordinating to meet, LONG’ advised :
: GRIFFITH to “pull. up” at. approximately. 1430 hrs. (Surveillance oO
confirmed that GRIFFITH picked LONG up at 49 Ridge St., Ecorse, MI,»
with LONG carrying a long gun case to GRIFF ITH’s car. After departing
‘the residence, the two return approximately 80 minutes later, with LONG 7

exiting GRIFFITH’s car with the long gun, case)
ADDITIONAL tii sialptacsiiiy BY GRIFFITH IN 2018

ATF, through the use of the Department of Justice, Bureau of Alcohol, Tobacco,

Firearms and Explosives, National Tracing Center, discovered that additional.

. firearms were purchased by Loretta GRIFFITH i in 201 8.

24.

25.

On May 30, 2018, GRIFFITH purchased one Kel- Tec, Model P-11, 9mm pistol,

serial number 04357 from SP Guns-N-Ammo in Southgate, Michigan. ~ .
On July 6, 2018, GRIFFITH purchased one ATI, Mil-Sport, 5.56mm semi-

automatic rifle, serial number MSA004592 from Rhonda’s Guns and. Ammunition S

26.

27.

in Woodhaven, Michigan.

On August 24, 2018, GRIFFITH purchased one e Sig Sauer, Model P250¢, AS
caliber semi-automatic pistol, serial number EAK059730 from Wolverine
Shooting. Sports j in Brownstown, Michigan. .

Based ona search of the Law Enforcement Information Network (LEIN), none of

these three firearms were ever reported. stolen.

11012
Case 2:19-cr-20446-MAG-MKM ECF No. 1 filed 03/28/19 PagelD.13. Page 13 of 13°

28. AS referenced above, none of these firearms. were located i in GRIFFITH'S home _
during the execution of the search warrant on. December 12, 201 8. |
29. During ; a text. message exchange between GRIFF ITH and LONG on August 2 27,
| 2018, three days after GRIFFITH purchased the Sig Sauer 45, LONG informs.
= GRIFF ITH that he 1 is leaving his current residence and going to: a. new house. _
. GRIFFITH tells LONG: “I don’ t have any money. But you better take -
your shit that I’ve paid for with you.” - — .
-@ LONG later replies: “T have them. both now hunny.” .
a e LONG later informs GRIFFITH: “Magics I got my guns and here I am”
e. GRIFFITH asks: LONG: “What about the 3" one? You say you. have 20.
bought you. 3°

CONCLUSION
30. Based on the above stated facts, there is:probable cause to believe that on or about
September 29, 2018, in the Eastern District of Michigan, defendant Loretta

GRIFFITH, ‘did violate Title’ 18 U.S. C. Section 922(a)(6) (Making - a False -

Statement toa Licensee to Obtain a Firearm).

 

a — ——-
ae a acme” + aan u
Special Agent George Linen

Bureau of Alcohol, Tobacco, Firearms. and Explosives .

Sworn and subscribed before me on this 28" day of March, 2019.

“La alien,

HONORABLE ELIZABETH A. STAFFORD
UNITED STATES MAGISTRATE JUDGE |

12.0f 12
